Case 2:20-cv-06647-JFW-SK Document 25 Filed 11/23/20 Page 1 of 2 Page ID #:121

                                                                            JS-6
  1
  2
  3
  4
  5
  6
  7
  8
  9                        UNITED STATES DISTRICT COURT
 10                      CENTRAL DISTRICT OF CALIFORNIA
 11
 12    CARMEN JOHN PERRI, an                   Case No.: 2:20-cv-06647-JFW-SKx
       individual,
 13
 14    Plaintiff,                               ORDER DISMISSAL WITH
                                                PREJUDICE
 15    v.
 16
       TEMPLE AND OAK, LLC, a
 17    California limited liability company;
 18    and DOES 1-10, inclusive,

 19    Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28
                              ORDER DISMISSAL WITH PREJUDICE
Case 2:20-cv-06647-JFW-SK Document 25 Filed 11/23/20 Page 2 of 2 Page ID #:122

  1         After consideration of the Joint Stipulation for Dismissal of the entire action
  2   with Prejudice filed by Plaintiff Carmen John Perri (“Plaintiff”) and Temple and
  3   Oak LLC (“Defendant”), the Court hereby enters a dismissal with prejudice of
  4   Plaintiff’s Complaint in the above-entitled action, in its entirety. Each party shall
  5   bear his or its own costs and attorneys’ fees.
  6         IT IS SO ORDERED.
  7
      DATED: November 23, 2020
  8                                       HONORABLE JOHN F. WALTER
  9                                       UNITED STATES DISTRICT JUDGE
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                         1
                             ORDER DISMISSAL WITH PREJUDICE
